Final judgment in this case was rendered and entered November 6, 1913. Plaintiff in error brings the case here for review by petition in error and case-made. Defendant in error files his motion to dismiss, alleging as grounds therefor that the pretended case-made does not show that it has been filed with the papers in the case by the clerk of the court in which said cause was tried, as required by section 5254, Rev. Laws 1910, and that the statutory period of six months, allowed by chapter 18, p. 35, Sess. Laws 1910-11, having expired since the rendition of the judgment or final order complained of, the pretended case-made cannot now be withdrawn for correction. The record is not at variance with the statement of facts set forth in the motion.
The case-made not having been filed in the office of the clerk of the trial court, the same is a nullity, and upon the authority *Page 478 
of Banks et al. v. Watson et al., 40 Okla. 450, 139 P. 306, and cases therein cited, the appeal must be dismissed. It is so ordered.
All the Justices concur.